Citation Nr: 1104578	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
epididymal cyst with chronic epididymitis.

2.  Entitlement to an initial compensable evaluation for right 
arm impingement syndrome.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 
2002, from February 2003 to May 2004, and from July 2007 to 
August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2008 and February 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The February 2008 rating decision, in pertinent part, granted 
service connection for epididymal cyst with chronic epididymitis 
and impingement syndrome of the right arm, each assigned a 
noncompensable evaluation effective August 12, 2007.  By rating 
action dated in August 2008, the RO assigned a temporary 
evaluation of 100 percent effective August 4, 2008 for epididymal 
cyst with chronic epididymitis based on surgical treatment 
necessitating convalescence, and restored the noncompensable 
evaluation from October 1, 2008.  The February 2009 rating 
decision granted service connection for PTSD with an evaluation 
of 30 percent effective August 12, 2007.  

In July 2010, a video conference hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issues of entitlement to increased initial evaluations for 
PTSD, right shoulder impingement, and for epididymal cyst with 
chronic epididymitis from October 1, 2008 are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO.  
VA will notify the Veteran if further action is required on his 
part.




FINDING OF FACT

Prior to August 4, 2008, the Veteran's epididymal cyst with 
chronic epididymitis was manifested by pain and tenderness, and 
required surgery on August 4, 2008. 


CONCLUSION OF LAW

Prior to August 4, 2008, the criteria for an initial evaluation 
of 10 percent, but not higher, for epididymal cyst with chronic 
epididymitis have been more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Code 7525 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an August 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  A 
June 2008 letter advised the Veteran regarding his claims for 
higher ratings.

In any event, the appeal stems from the original award of service 
connection for epididymal cyst with chronic epididymitis.  In 
Dingess, the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, 
because the notice that was provided before service connection 
was granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment reports, 
private treatment records, written statements from the Veteran, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations, providing 
testimony during a hearing before the undersigned Veterans Law 
Judge, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

The provisions of 38 C.F.R. § 4.31 provide that in every instance 
where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) does not 
provide rating criteria specifically for epididymal cyst with 
chronic epididymitis.  The RO granted service connection in the 
February 2008 rating decision, rating the disability as analogous 
to benign neoplasms of the genitourinary system under 38 C.F.R. § 
4.115b, Diagnostic Code 7529, and assigning a noncompensable 
evaluation.  Under this code, the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

In an August 2008 rating decision, the RO awarded a temporary 
total rating based on convalescence following surgery for the 
disorder from August 4, 2008 to October 1, 2008, with the 
noncompensable rating continued thereafter.  As will be discussed 
in the REMAND section, the Board is remanding the claim 
concerning the evaluation from October 1, 2008.  Thus, this 
decision will address the evaluation assigned prior to the August 
4, 2008 period of convalescence.

Upon review of the record, the Board finds the more appropriate 
analogous disability would be epididymo-orchitis under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525.  Under this code, the disability 
is rated as urinary tract infection.

Under 38 C.F.R. § 4.115a, urinary tract infection a 30 percent 
evaluation may be assigned for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management.  A 
10 percent evaluation may be assigned when there is long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  38 C.F.R. § 4.115a.  A rating 
could alternatively be assigned based on renal dysfunction.  Id.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  For continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day is 
rated as 60 percent disabling; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants a 
40 percent evaluation; requiring the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent evaluation.  38 C.F.R. § 4.115a.

For urinary frequency, a 40 percent evaluation may be assigned 
for daytime voiding interval less than one hour; or, awakening to 
void five or more times per night.  A 20 percent evaluation may 
be assigned for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  A 10 
percent evaluation may be assigned for daytime voiding interval 
between two and three hours, or; awakening to void two times per 
night.  38 C.F.R. § 4.115a.

For obstructed voiding, a 30 percent evaluation may be assigned 
for urinary retention requiring intermittent or continuous 
catheterization with marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following: 1.  post void residuals 
greater than 150cc; 2.  uroflowmetry; markedly diminished peak 
flow rate (less than 10cc/sec); 3.  recurrent urinary tract 
infections secondary to obstruction; 4.  stricture disease 
requiring periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is noncompensable.  38 C.F.R. § 
4.115a.

The criteria enumerated under renal dysfunction are as follows: 
Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular, warrants a 100 percent 
evaluation.  Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion warrants an 80 percent evaluation.  
Constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 warrants a 60 percent evaluation.  
Albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 warrants a 
30 percent evaluation.  Albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under diagnostic code 
7101 warrants a noncompensable evaluation.  38 C.F.R. § 4.115a.

Turning to the evidence, the service treatment records show that 
in August 2007, the Veteran presented several times for treatment 
of testicular pain and swelling and a small knot in the testes.  
He rated the pain as severe.  Scrotal ultrasound revealed a small 
0.7 right sided epididymal cyst.  On examination, the nodule on 
the right epididymus was mildly tender to palpation.  He was 
diagnosed with testicular hydrocele.  

The Veteran was provided with a VA general medical examination in 
September 2007.  The Veteran reported that he was not working and 
had last worked in July 2007.  He was not using any prescription 
medications but he would take occasional Aleve for his hydrocele 
complaints.  The Veteran reported that he gets a sharp pain that 
originates in his scrotum and goes up through his abdomen, 
especially if he lifts.  He said that is why he was not able to 
work at that time.  He could not do any work that required 
lifting.  He said that he had a 7 month old baby that it was 
difficult for him to take care of.  He stated that when he was in 
Wisconsin earlier that year they were doing a rollover drill and 
he got hit in the testicle and he had experienced problems since 
that time.  He continued to have pain primarily in the right side 
of his scrotum and the right testicle.  There was tenderness to 
palpation and it was aggravated by lifting.  Aleve did help some 
with pain relief.  The impression of an ultrasound of the scrotum 
at that time was of a simple epididymal cyst on the right which 
likely represents the palpated abnormality.  No additional 
abnormality was identified.  Urinalysis and complete blood count 
were unremarkable.  The Veteran's levels were Glucose 95, BUN 12, 
and creatinine 1.0.  The examiner's impression included 
epididymal cyst with chronic epididymitis.

VA treatment records dating from February 2008 to August 2008 
show that the Veteran sought treatment for his epididymal cyst 
with chronic epididymitis.  In February 2008, he reported that 
his right testicle hurt so bad that he had to lie down at times.  
At that time, physical examination revealed that external 
genitalia were normal to inspection.  There were no masses or 
adenopathy.  The Veteran denied dysuria, hematuria, discharge, 
frequency, urgency, and dyspareunia.  The right testicle was 
slightly tender posteriorly with a small mass/cyst.  The 
assessment included epidermal cyst of the right testicle with 
increasing pain, and the examining physician noted that a urology 
referral had been made.  

In July 2008, the Veteran was seen by urology for a long history 
of pain in the right testis.  The examiner noted that the Veteran 
had been treated several times with anti-inflammatories and with 
antibiotics without relief.  The Veteran reported that the 
disability was painful with any activity.  He reported that 
wearing supporters is uncomfortable and had not really helped 
much with the discomfort.  Upon examination, the testes were both 
normal as was the vasa.  The left epididymis was also normal.  
The entire right epididymis was tender with the globus major 
being the most tender part.  An August 2008 operation report 
indicates that the Veteran underwent a right 
epididymodeferentectomy for chronic pain in the right epididymis.  
The postoperative diagnosis was chronic right epididymitis.  The 
Veteran was seen for a follow-up later that month.  He reported 
that the itching was pretty bad and he had a rash, but overall 
was doing much better than before the surgery as far as the pain 
is concerned.  Upon examination, the incisions were well healed 
and there was no evidence of infection and very little swelling.

The Veteran testified during a July 2010 video conference hearing 
before the undersigned Veterans Law Judge.  He stated that he has 
had increased frequency with urination at night and sometimes 
during the day.  He also said that the condition was worsening 
because there was another cyst forming and he was going to see 
whether he would need to have it removed.  He also endorsed pain 
at the site that worsens with activities like heavy lifting.  He 
testified that sometimes it just hurts all the time.  He said 
that most of the time when he does anything it causes a lot of 
sharp pain which shoots down through his leg.  He also said that 
if he eats food that would make him gassy it hurts a lot more.  
He denied any pain with discharge or urination.  He also said 
that he does have a fairly normal stream of urine.  He testified 
that he takes Aleve, which relieves the pain but not fully.  He 
said that the pain is the worst symptom of his epididymitis and 
that sometimes he can not do anything because of the hurting.  He 
stated that most of the time he will stay at home in a chair or 
in bed.

After reviewing the evidence of record, the Board finds that 
prior to August 4, 2008, the symptoms of Veteran's service-
connected epididymal cyst with chronic epididymitis more nearly 
approximate the criteria for a 10 percent rating when rated 
analogously to epididymo-orchitis under Diagnostic Code 7525.  In 
essence, the Veteran's primary symptom is pain, and a cyst was 
noted.  He required surgery for his complaints, which removed the 
right epididymis and vas.  The Board finds his symptoms more 
closely approximate the criteria under Diagnostic Code 7525, 
which assigns a 10 percent rating for symptoms requiring 
intermittent intensive management.  Thus, resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran is entitled 
to a 10 percent evaluation for his service-connected epididymal 
cyst with chronic epididymitis for the period prior to August 4, 
2008.

However, the Board finds that the Veteran is not entitled to a 
rating in excess of 10 percent at any time prior to that date.  
The record does not reflect recurrent symptomatic infection 
requiring drainage or hospitalization greater than two times per 
year, nor require continuous intensive management to warrant a 
higher evaluation under Diagnostic Code 7525.  Additionally, 
there is no evidence suggesting the existence of any renal 
dysfunction to warrant consideration under the renal dysfunction 
criteria of 38 C.F.R. § 4.115a.  Moreover, prior to August 4, 
2008, the Veteran denied urinary symptoms on a February 2008 
outpatient evaluation and made no mention of any voiding symptoms 
to any care provider, including the urological consultation prior 
to his surgery.  On his notice of disagreement, he stated that it 
was unfair to evaluate his disorder as noncompensable because the 
condition did not impede urination.  The Board acknowledges that 
the Veteran testified in 2010 that he voids three times at night.  
However, such was not reported prior to August 4, 2008, and was 
first mentioned to medical personnel on the March 2009 VA 
examination.  As noted above, the evaluation for epididymal cyst 
with chronic epididymitis for the period beginning October 1, 
2008 is addressed in the REMAND section of this decision.  
Because no voiding symptoms were reported or objectively shown in 
the period prior to August 4, 2008, a higher evaluation is not 
warranted under the voiding dysfunction criteria of 38 C.F.R. 
§ 4.115a.  

In summary, the Board finds that the Veteran is entitled to an 
evaluation of 10 percent, but not higher, for his epididymal cyst 
with chronic epididymitis for the period prior to August 4, 2008.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
genitourinary rating criteria reasonably describe the Veteran's 
disability level and provide for additional or more severe 
symptoms than currently shown by the evidence.  In this regard, 
the Veteran's symptom was primarily pain with the subsequent need 
for surgery.  His condition was rated analogously to Diagnostic 
Code 7525, and such symptoms were considered to be consistent 
with the need for intermittent intensive management under 
Diagnostic Code 7525.  His disability could also be evaluated 
under the various genitourinary dysfunction criteria, but no such 
symptoms were identified during the relevant period.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation, which takes into account his 
symptoms, is therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial evaluation of 10 percent for epididymal cyst with 
chronic epididymitis, for the period prior to August 4, 2008, is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for increased initial ratings for PTSD and right arm impingement 
syndrome, and for an increased initial evaluation for the period 
from October 1, 2008 for epididymal cyst with chronic 
epididymitis.

With respect to the claim an increased initial evaluation for the 
period from October 1, 2008 for epididymal cyst with chronic 
epididymitis, the Board notes the Veteran underwent a VA 
genitourinary examination in March 2009.  During this examination 
the Veteran endorsed urinary symptoms of urgency and dysuria.  He 
reported a daytime voiding interval of 2 to 3 hours and nocturia 
of 3 voidings per night.  However, it is unclear whether these 
symptoms are due to the service connected an epididymal cyst with 
chronic epididymitis, to include the surgery for that condition.  
In this regard, the examiner provided the diagnosis of right 
orchialgia status post right epididymodeferentectomy, but did not 
list the voiding symptoms as a problem associated with the 
diagnosis.  Thus, clarification is needed.  In addition, the 
Veteran testified that he may have another cyst forming.  
Accordingly, the Board finds that a new genitourinary examination 
is needed. 

With respect to the claim for an increased initial rating for 
PTSD, the Board notes that the Veteran's last VA examination for 
PTSD occurred in September 2007, approximately 31/2 years ago.  
After a mental status examination, the examiner assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 53 and 
noted moderate symptoms, family dysfunction, and serious problems 
with vocational functioning.  The Veteran has submitted the July 
2010 report of a mental status examination by a private 
psychologist.  The diagnoses were PTSD, major depressive disorder 
and obsessive personality traits.  The July 2010 psychologist 
assigned a GAF score of 45 for major impairment in the current 
and past year and opined that since the Veteran was awarded his 
30 percent PTSD rating, his condition has become much worse and 
will continue to become much worse without intervention.  
However, the Board observes that the July 2010 evaluation was 
apparently the Veteran's initial evaluation with this provider, 
and while the psychologist indicated that all available medical 
records had been reviewed, it is unclear what records were 
reviewed.  Moreover, it is unclear whether the other diagnosed 
disorders are related to PTSD or impact his functioning.  In 
light of the above, the Board finds that a VA examination should 
be scheduled.

Additionally, in an October 2008 evaluation report submitted by 
the Veteran, a private psychologist noted the existence of a 
psychiatric evaluation completed by Dr. R. Blackburn in July 
2008.  The report of such evaluation has not been associated with 
the claims file.  Thus, the Veteran should be asked to properly 
complete a release form to include the name and address for any 
private mental health treatment he has received.

With respect to the claim for an increased initial rating for 
impingement syndrome of the right arm, the Board notes that the 
Veteran's symptoms primarily involve neurological complaints.  
The last VA examination mentioning a neurological evaluation was 
the general medical examination conducted September 2007, over 3 
years ago.  Thus, the Board concludes that a current neurological 
examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for PTSD, including Dr. R. 
Blackburn, and for right shoulder impingement 
since service, as well as who treated him for 
his epididymitis condition since October 
2008.  After securing any necessary release, 
the RO should obtain any records identified 
by the Veteran which are not duplicates of 
those already contained in the claims file. 

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA mental health examination to determine the 
current nature and severity of the Veteran's 
PTSD.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
testing deemed necessary should be conducted 
and the results reported.  Following review 
of the claims file and examination of the 
Veteran, the examiner should indicate all 
symptoms related to the Veteran's PTSD.  If 
other psychiatric disorders are diagnosed, 
the examiner should indicate whether those 
disorders are related to the Veteran's 
service connected PTSD.  If not, the examiner 
should indicate which symptoms noted on the 
examination are related solely to the 
nonservice connected psychiatric/personality 
disorder.  A Global Assessment of Functioning 
score for the service-connected PTSD and any 
related psychiatric disability should be 
assigned and the examiner should address the 
impact of the Veteran's PTSD and related 
psychiatric disability on his occupational 
functioning.

3.  Schedule the Veteran for a VA peripheral 
nerves examination to determine the nature 
and extent of the Veteran's right arm 
impingement syndrome.  All tests deemed 
necessary should be conducted and the results 
reported.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should identify all neurological 
symptoms and any objective indications of 
neurological disability related to the right 
arm impingement syndrome. 

4.  Return the claims file to the physician 
who signed the March 2009 VA urological 
examination, if available.  Following review 
of the claims file to include the March 2009 
examination report, the physician should 
provide an opinion as to whether the 
complaints of urgency, dysuria, daytime 
voiding every 2 to 3 hours, and voiding 3 
times at night are symptoms resulting from 
the Veteran's post operative epididymal cyst 
and chronic epididymitis, or whether such 
symptoms are unrelated to the diagnosed 
disorder.  The examiner should provide the 
reasoning for the opinions provided.  If the 
original physician is not available, then the 
claims file should be forwarded to another 
physician to obtain the requested opinion.  
If a new examination is deemed necessary to 
provide the opinion, one should be scheduled.
   
5.  Following the completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


